Exhibit 10-AA

 

NON-EMPLOYEE DIRECTOR
AUTOMATIC STOCK OPTION GRANT
PROGRAM

 

The following provisions set forth the terms of the Non-Employee Director
Automatic Stock Option Grant Program (the “Program”) for eligible directors of
Donaldson Company, Inc. (the “Company”) under the Company’s 2010 Master Stock
Incentive Plan (the “Plan”). Options granted under this Program are subject to
the terms, conditions, and restrictions set forth in the Plan. In the event of
any inconsistency between the terms contained herein and in the Plan, the Plan
shall govern. All capitalized terms that are not defined herein have the
meanings set forth in the Plan.

 

SECTION 1. ELIGIBILITY

 

Each member of the Board of Directors of the Company elected or appointed to the
Board who is not otherwise an employee or officer of the Company (an “Eligible
Director”) shall be eligible to receive the grant of Options set forth in the
Program, subject to the terms of the Program.

 

SECTION 2. OPTION GRANTS

 

2.1              Option Grants and Timing of Grants

 

  (a) Annual Option Grants.  On the first day following January 1 that the New
York Stock Exchange is open for trading (a “First Trading Day”) of 2011 and each
First Trading Day thereafter, each Eligible Director shall automatically be
granted a Nonqualified Stock Option to purchase 7,200 shares of Common Stock
(the “Annual Option Grant”).   (b) Prorated Grant.  With respect to an
individual who becomes an Eligible Director after the First Trading Day of a
calendar year, such Eligible Director’s Annual Option Grant for that year shall
equal that number of shares of Common Stock obtained by multiplying 7,200 by a
fraction, the numerator of which is the number of whole calendar months
remaining in the calendar year and the denominator of which is twelve.  Such
grant shall be made upon the first day of the calendar month next following the
date such individual becomes an Eligible Director.

 

2.2              Exercise Price of Options

 

Options shall be granted under the Program with a per share exercise price equal
to the closing price of the Common Stock on the First Trading Day on which such
options are granted.

 

2.3              Option Vesting

 

Each Annual Option Grant may be exercised by the Eligible Director under the
following schedule except as otherwise provided in this Agreement. The Option
may not be exercised for a

 

 

 

period of one (1) year from the date of grant. Following that one-year period,
the Option vests in equal one-third increments:

 

―   one-third of the shares vest on the one-year anniversary date from the date
of grant;

―   one-third of the shares vest on the two-year anniversary date from the date
of grant;

―   one-third of the shares vest on the three-year anniversary date from the
date of grant.

 

The Option may be exercised as to any or all of the shares that are vested. An
unvested portion of the Option shall only vest so long as:

 

  (1) the Eligible Director remains a Director of the Company on the date that
the applicable shares vest,         (2) the Eligible Director retires or resigns
from service as a Director of the Company in accordance with the age and term
limits of the Corporate Governance Guidelines of the Company, or         (3) the
Eligible Director’s service as a Director of the Company is terminated for any
other reason and a majority of the members of the Board of Directors other than
the Eligible Director consent to the continued vesting of such portion of the
Option in accordance with the original vesting schedule. 

 

The vesting of the Option also is subject to acceleration in the event of a
Change in Control of Donaldson as defined in the Non-Employee Director
Non-Qualified Stock Option Agreement.

 

2.4              Term of Options

 

Annual Option Grants shall remain exercisable until the date that is ten years
from the grant date (the “Option Expiration Date”), unless sooner terminated in
accordance with the terms below. In the event that an Eligible Director
separates from service due to death, the Options must be exercised on or before
the earlier of (i) three years after the date of such termination and (ii) the
Option Expiration Date. If an Eligible Director dies after he separates from
service, but while the Option is still exercisable, the Option may be exercised
until the earlier of (x) three years after the date of death and (y) the Option
Expiration Date.

 

2.5              Payment of Exercise Price

 

Options granted under the Program shall be exercised by giving notice to the
Company (or a brokerage firm designated or approved by the Company) in such form
as required by the Company, stating the number of shares of Common Stock with
respect to which the Option is being exercised, accompanied by payment in full
for such Common Stock, which payment may be, to the extent permitted by
applicable laws and regulations, in whole or in part:

 

  (a) in cash or by check or wire transfer;

 

 

 

 

  (b) by having the Company withhold shares of Common Stock that would otherwise
be issued on exercise of the Option that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option; or   (c) by tendering (either actually or by attestation) shares of
Common Stock owned by the Eligible Director that have an aggregate Fair Market
Value equal to the aggregate exercise price of the shares being purchased under
the Option.

 

SECTION 3. AMENDMENT, SUSPENSION OR TERMINATION

 

The Board, or the Human Resources Committee of the Board, may amend, suspend or
terminate the Program or any portion of it at any time and in such respects as
it deems advisable. Except as provided in the Plan, any such amendment,
suspension or termination shall not, without the consent of the Eligible
Director, impair or diminish any rights of an Eligible Director under an
outstanding Option.

 

SECTION 4. TRANSFERABILITY OF OPTIONS

 

Options shall not be transferable otherwise than by will or the laws of descent
and distribution and may be exercised during the lifetime of the Eligible
Director to whom they are granted only by such Eligible Director; provided,
however, that notwithstanding the above, Options shall be transferable by the
Eligible Director to family members and related estate planning entities as
designated in a transfer document in such form as required by the Company, and
to the extent permitted under the Plan.

 

SECTION 5. EFFECTIVE DATE

 

The Program shall become effective on the Effective Date of the Plan, and any
amendment to this Program shall become effective on the date specified by the
Board or the Human Resources Committee of the Board. Provisions of the Plan
(including any amendments) that are not discussed above, to the extent
applicable to Eligible Directors, shall continue to govern the terms and
conditions of Options granted to Eligible Directors.

 

 

 

 

 



 